Mr. Justice Wilkin announced the opinion of the court: This is a motion on behalf of the city, the defendant in error, to dismiss the writ of error, on the principal ground that the writ of error was sued out without filing an affidavit, as required by statute, as to the time when notice came to the plaintiff in error of the delinquency and of the confirmation of the special assessment. The practice had grown up, especially in the city of Chicago, and perhaps other places where special assessments were made for paying local improvements, to sue out a writ of error at any time within the five years, and even after the improvement had been made and the principal part of the assessment collected, which often resulted in loss to parties and confusion in the proceeding under which the improvement was made. In 1897 the legislature saw proper- to pass an act which required that upon suing out a writ of error in such cases the plaintiff in error should make an affidavit as to when notice of the delinquency came to him and when he first received notice of the pend-ency of the proceeding for the confirmation of the assessment, and that statute came before the court in the case of Hart Bros. v. West Chicago Park Comrs. 186 Ill. 464, in which the constitutionality of the law was questioned, and considered by the court and the validity of the act sustained. This case comes up at a later period without any such affidavit. There seems to be no excuse or explanation as to why the affidavit was not filed, and we think it is cause for dismissing the writ of error. Accordingly, it is so ordered. Writ dismissed.